 In the Matterof GENERAL DISPLAY CASECO,INC.a'ndFuRNITuREUNION LOCAL 76-B, C I0Case No. C-0236-DecidedJuly 6, 191Jurisdiction:display case manufacturing industrySettlement:stipulation pros iding for compliance with the ActRemedial Orders:entered on stipulationMr. Richard J Hickey,for the BoardMr. Max H. Zuckerman,of New York City, for the CompanyMr Max Perlow,of New York City, for the UnionMiss Melvern R IKrelow,of counsel to the BoardDECISIONANDORDERSTATEMENT OF THE CASEUpon charges duly filed by Fuiiutuie Union Local 76-B, C. I 0,herein called the Union, the National Labor Relations Board, hereincalled the Board, by the Regional Director for the Second Region,(New York City), issued its complaint dated May 18, 1942, againstGeneral Display Case Co., Inc, New York City, herein called therespondent, alleging that the respondent had engaged in and wasengaging in unfair labor practices affecting commerce, within themeaning of Section 8 (1) and (3) and Section 2 (6) and (7) of theNational Labor Relations Act, 49 Stat 449, herein called the Act.Copies of the complaint, accompanied by a notice of hearing, wereduly served upon the respondent and the Union.Concerning the unfair labor practices, the complaint alleged, insubstance, that the respondent (1) discouraged membership in theUnion by discharging Gaetano Oliva on or about August 7, 1941,and thereafter refused to reinstate him because he joined and assistedthe Union or engaged in other concerted activities for the purposesof collective bargaining or other mutual aid or protection; (2) onand after August 6, 1941, vilified, disparaged, and expressed disap-proval of the Union ; and urged, persuaded, threatened, and warnedits employees to refrain from assisting, becoming members of, orremaining members of,-the Union; and (3) by the foregoing acts,-42 N L R B, No 1658 GENERAL DISPLAYCASE CO, INC59,interfered with, iestiarned, and coerced its employees in the exeiciseof the rights guaranteed in Section 7 of the ActOn or about June 18, 1942, the respondent filed its answer to thecomplaint which denied that the respondent had engaged in thealleged unfair labor: practicesPrior to a hearing,'- the respondent; the Union, and counsel for theBoard entered into a stipulation dated June 17, 1942, subject to theapproval of the Board, in settlement of the caseThis stipulationSTIPULATIONCharges having been filed by Furniture Union Local 76-B,C I 0., hereinafter called the "Union," with the Regional Di-rector of the National Labor Relations Board, hereinafter calledthe "Board," for the Second Region, New York City, allegingthat General Display Case Co., Inc, hereinafter called the "Re-spondent," had engaged in unfair labor practices within themeaning of Section 8, subdivisions (1) and (3) of the NationalLabor Relations Act, hereinafter called the "Act", the Board,by its Regional Director for the Second Region, New York City,thereafter having duly issued and served a complaint and noticeof hearing upon all parties, an answer denying the aforesaidcharges having been filed; and it being the desire of the partiesto adjust, settle and dispose of all the issues outstanding in thispioceeding :IT IS HEREBY STIPULATED AND AGREED by and be-tween the Respondent, the Union, and Richard J Hickey, attor-ney for the National Labor Relations Board, of the SecondRegionIThe Respondent is and has been since 1924 a corporationduly organized and existing under and by virtue of the laws ofthe State of New York, having its principal office and place ofbusiness at 57-63 Greene Street, in the City, County and Stateof New York, and is engaged in the manufacture, sale and distri-bution of wood and metal display cases and related pioductsII.The principal raw materials used by the Respondent in themanufacture of its principal products are sheet metal, sheet, tinplate, lumber, glass, cardboard and miscellaneous hardwareDuring the year 1941, approximately $85,000 was expended inthe purchase-of such raw materialsApproximately 10 percent1 The hearing had originally been scheduled for June 15, 1942On June 2, 1942; theRegional Director postponed the hearing until Tune 22, 1942, and on June 19, 1942,postponed the hearing indefinitely 60DECISIONSOF NATIONALLABOR RELATIONS BOARDof said raw materials were purchased and shipped from placesoutside of the State of New York to Respondent's New Yorkplant, principally from PennsylvaniaDuring the year 1941,Respondent's sales amounted to approximately $200,000, of whichapproximately 331/3 percent w ere sold and shipped by Respondentto places outside of the State of New York, principally to EasternStatesIIIRespondent is engaged in interstate commerce within themeaning of Section 2, subdivisions (6) and (7) of the Act.IV The Union-is a labor organization within the meaning ofSection 2, subdivision (5) of the ActV. Respondent and the Union waive any and all eights to anyheating in this proceeding by or before the Board and waive theirtights to the making of findings of fact and conclusions of lawby the Board, except as hereinafter set forth.VI The parties hereto heieby agree to the issuance by theBoard, without notice or pioceedings, of an Order substantiallyin the following foim, which Order shall have the same forceand effect as if made after full hearing and the making of find-ings of fact and conclusions of lawORDERRespondent, its officeis, agents, successors and assigns, shall-1Cease and desist from(a) In any manner interfering with, restraining or coeicingits employees in the exercise of their rights to self-organization,to foim, join, or assist a labor organization, to bargain collec-tively through representatives of their own choosing, and to _engage in concerted activities for the purpose of collective bar-gaining or other mutual aid or protection and guaianteed bySection 7 of the National Labor Relations Act,(b)Discouraging membership in Furniture Union Local 76-B,C I O , or in any other labor organization of its employees,by discriminating in iegaid to their hire and tenure of employ-ment, or any term or condition of their employment2Take the following affirmative action to effectuate thepolicies and purposes of the National Labor Relations Act(a)Make whole Gaetano Oliva for any loss of pay he mayhave suffered by reason of the Respondent's disciinnnation iniegaid to his hire and tenure of employment, by payment tohim of the sum of One hundred and twenty ($120 00) Dollars;- (b) Immediately post notices in conspicuous places through-out its New York plant, and maintain such notices for a periodof sixty (60) days consecutively from the date of posting, stat- GENERAL DISPLAY CASE CO , INC61ing (1) that the Respondent will not engage in the conductfrom which it is ordered that it cease and desist, in paragraphs1 (a) and (b) of this Order; and (2) that the Respondent willtake the affirmative action set forth in paragraph 2 (a) of thisOrder; and(c)Notify the Regional Director for the Second Region, inwriting, within twenty (20) days of the date of this Order, whatsteps the Respondent has taken to comply therewithVII. It is further stipulated and agreed that the Respondentand the Union consent to the entry by the proper Circuit Courtof Appeals of a Decree enforcing the Board's Order substantiallyin the form hereinabove set forthIt is further agreed that theRespondent and the Union hereby waive notice of the applica-tion by the National Labor Relations Board to the said CircuitCourt of Appeals for said aforementioned Decree, and waiveall rights to contest the entiy of said DecreeVIII The entire agreement between the parties is containedwithin the terms of this instrument, and there is no veibalagreement of any kind which varies, alters, or adds to thisstipulationIX This stipulation is subject to the approval of the NationalLabor Relations Board and shall become effective immediatelyupon such approval, and shall be null and void and shall notbe used for any purpose upon the denial by the Boaid of suchapprovalX The fiist amended charge, the complaint, notice of hearing,the answer of the Respondent to said complaint, and this stipula-tion, shall be filed with the office of the Chief Trial ExaminerinWashington, D C, and when so filed and approved by theBoard, shall constitute the entire iecoid in this proceedingOn June 25, 1942, the Board issued its order approving the abovestipulation, making it a part of, the record in the case and pursuantto -Aiticle II, Section 36, of National Labor Relations Board Rulesand Regulations-Series 2, as amended, transferring the proceedingto the Board for the purpose of entering a Decision and Order pui-suant to the provisions of the stipulationUpon the basis of the above stipulation and the entire record inthe case, the Board makes the followingFINDINGS OFFACTITHE BUSINESS OF THE RESPONDENTGeneral Display Case Co, Inc, a New York corporation, havingits principal office and place of business in New Yoik City, is en-gaged in the manufacture, sale, and distribution of hood and metal 62DECISIONS OF NATIONAL LABOR RELATIONS BOARDdisplay cases and related productsDuring 1941, the respondentpuichased raw materialsvaluedat approximately$85,000, of whichapproximately 10 per cent was shipped from points outside theState of NewYoikDuring the same period,the respondent's salesamounted to appioxumate1$200,000, of which appioximately 331/aper cent was shipped to points outside the State of New York.Theiespondent admits that it is engaged in commeice within the meaningof the Act.We find that the abov e-described operations constitute a continuousflow of trade,traffic. and commerce among the several StatesORDERUpon the basis of the above findings of fact, stipulation, and theentire recoid in the case, and pursuant to Section 10 (c) of theNational Labor Relations Act, the National Labor Relations Boardhereby orders that General Display Case Co. Inc, New York City,its officers,agents,successor s, and assigns. shall1Cease and desist from ,(a) In any manner interfering with, iestiaining, of coercing itsemployees in the exercise of there iights to self-organization, toform, loin, or assist a labor organization,to bargain collectivelythrough representatives of their own choosing,and to engage inconcerted activities for the purpose of collective bargaining or othermutual aid of piotection as guaranteed by Section 7 of the NationalLabor Relations Act;(b)Discouraging membership in Fuiinituie Union Local 76-B,C I O , or in any otherlabor organizationof its employees, bydiscriminatingin regardto their hue and tenure of einployinent, orany term or condition of then employment.2Take the following affirmative action to effectuate the policiesand purposes of the National Labor Relations Act(a)Make whole Gaetano Oliva for any loss of pay he may hiav esuffered by ieason of the Respondent's discrimination in regard tohis hire and tenure of employment,by payment to him of the sumof One hundred and twenty($120 00)Dollars,-(b) Immediately post notices in conspicuous places throughout itsNew York plant, and maintain such notices for a period of sixty (60)days consecutively from the date of posting. stating(1) that therespondent will not engage in the conduct from which it is orderedthat it cease and desist, in paragraphs 1 (a) and (b) of this Order,and (2)that the respondent will take the aff Lniative action setforth in paragraph 2 (a) of this Order, and(c)Notify the Regional Director for the Second Region, in witt-ing, within twenty (20) days of the date of this Ordei, what stepsthe respondent has taken to comply therewith